Case 2:20-mj-16227-ARM Document 7 Filed 01/28/21 Page 1 of 1 PagelD: 7

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA MAGISTRATE NO.; __29-16227
V. CRIMINAL ACTION
ORDER OF RELEASE

James Jarrard

The Court orders the defendant is ordered released on a personal recognizance bond with
the following bail conditions:

(A) Reporting, as directed, to U.S. Pretrial Services;

( ) Substance Abuse testing/treatment, as directed by U.S. Pretrial Services;

(/) Mental Health testing/treatment as directed by U.S. Pretrial Services:

(/) The defendant shall appear at all future court proceedings;

 

 

 

(_) Other:
s/James Jarrard 4/28/2021
DEFENDANT DATE

It is further ORDERED that the defendant be furnished with a copy of this order and a notice

of the penalties applicable to violation of conditions of r ry f

f

d
ANTHONY R. MAUTONE
U.S. MAGISTRATE JUDGE

1/28/21
DATE
